 

BIO NITROGEN CORPORATION

 

SUBSCRIPTION AGREEMENT FOR SUBSCRIPTION RECEIPTS

 

TO:               Bio Nitrogen Corporation

 

AND TO:      B Group LLC (the “Agent”)

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Bio Nitrogen Corporation (the “Corporation”) that number of
subscription receipts (the “Subscription Receipts”) set out below at a price of
$1,000 per Subscription Receipt. Each Subscription Receipt is exchangeable into
one unit (a “Unit”). Each Unit is comprised of one Convertible Debenture (as
defined herein) and one Warrant (as defined herein). The Subscriber agrees to be
bound by the terms and conditions set forth in “Terms and Conditions of
Subscription for Subscription Receipts of Bio Nitrogen Corporation” attached
hereto including without limitation the representations, warranties and
covenants set forth in the applicable schedules and exhibits attached hereto.
The Subscriber further agrees, without limitation, that the Corporation and the
Agent may rely upon the Subscriber’s representations, warranties and covenants
contained in such documents.

  



                        Number of Subscription Receipts:                x
$1,000.00     (Name of Subscriber)                     =     Account Reference
(if applicable): __________________                     Aggregate Subscription
Price: __________________     By:         (the “Subscription Price”)      
Authorized Signature                           (Official Capacity or Title – if
the Subscriber is not an individual)       If the Subscriber is signing as agent
for a principal and is not a trust company or trust corporation purchasing as
trustee or agent for accounts fully managed by it or a person acting on behalf
of a fully managed account managed by it, complete the following (“Beneficial
Purchaser”):     (Name of individual whose signature appears above if different
than the name of the subscriber printed above.)                     (Name of
Principal)                                 (Subscriber’s Address, including
Municipality/County and Province/State)        (Principal’s Address)            
                                                              (Telephone
Number)                             (Email Address)          



 

  Registration Instructions as set forth below:       Delivery Instructions as
set forth below:                                 (Name)       (Name)            
                    (Account Reference, if applicable)       (Account Reference,
if applicable)                                 (Address, including Postal
Code/Zip Code)       (Address)                                                  
          (Contact Name)                             (Telephone Number)      
(Contact Name)                        (Telephone Number)                  
Number and kind of securities held directly or indirectly, if any:       State
whether Subscriber is an insider of the Corporation:                          
Yes      ¨                        No        ¨                

 

 

 

 

The Corporation hereby accepts the subscription for Subscription Receipts as set
forth on the face page of this Subscription Agreement on the terms and
conditions contained in the Subscription Agreement (including all applicable
schedules and exhibits), this ___ day of _________________, 2012.

 

  Bio Nitrogen Corporation       By:       Name:     Title:

 

 

 

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR
SUBSCRIPTION RECEIPTS OF
BIO NITROGEN CORPORATION

 

ARTICLE 1 - INTERPRETATION

 

1.1Definitions

 

Whenever used in this Subscription Agreement, unless there is something in the
subject matter or context inconsistent therewith, the following words and
phrases shall have the respective meanings ascribed to them as follows:

 

“Agent” means B Group LLC.

 

“Beneficial Purchaser” shall have the meaning ascribed to such term on the face
page of this Subscription Agreement.

 

“Business Day” means a day other than a Saturday, Sunday or any other day on
which the principal chartered banks located in New York are not open for
business.

 

“Closing” shall have the meaning ascribed to such term in Section 4.1.

 

“Closing Date” shall have the meaning ascribed to such term in Section 4.1.

 

“Closing Time” shall have the meaning ascribed to such term in Section 4.1.

 

“Collateral” means all Property (whether tangible or intangible), rights and
other interests of the Corporation or any of its subsidiaries in which security
interests are created, or purported to be created, for the benefit of the
Participants under any Collateral Document.

 

“Collateral Documents” means the Security Agreement, the Promissory Note and
each other agreement evidencing or relating to a security interest in any
Collateral and in form and substance satisfactory to the Agent.

 

“Common Shares” means the common shares in the capital of the Corporation.

 

“Conversion Price” means the price at which the principal amount of the
Convertible Debentures will be convertible into Common Shares of the
Corporation, initially being one (1) Common Share for each $0.03 of principal
amount of the Convertible Debenture.

 

“Convertible Debenture” means a convertible, redeemable unsecured subordinated
debenture of par value of $1,000, which shall bear interest at 12% per annum,
payable semi-annually in arrears maturing on June 30, 2013, in the form attached
hereto as Exhibit A. Each Convertible Debenture will be convertible at the
holder’s option into fully-paid Common Shares at any time prior to maturity at
the Conversion Price. The Convertible Debentures will be redeemable, in whole or
in part, at a price equal to the principal amount thereof, plus accrued and
unpaid interest, at the Corporation’s sole option on not more than 60 days’ and
not less than 30 days’ prior notice, provided that the weighted average trading
price of the Common Shares on the over-the-counter markets or other exchange for
the twenty (20) consecutive trading days ending five (5) trading days preceding
the date on which notice of redemption is given is not less than $0.80. The
Corporation will have the option to satisfy its obligation to repay the
principal amount of the Convertible Debentures, in whole or in part, due at
redemption or maturity upon at least 30 days’ and not more than 60 days’ prior
notice, by delivering that number of freely tradable Common Shares obtained by
dividing the principal amount of the Convertible Debentures by the lower of (i)
the Conversion Price and (ii) 80% of the Current Market Price on the date of
redemption or maturity, as applicable.

 

1

 

 

“Corporation” means Bio Nitrogen Corporation and includes any successor
corporation to or of the Corporation.

 

“Current Market Price” of a Common Share at any date means (i) the price per
share equal to the weighted average trading price at which the Common Shares
have traded on any stock exchange on which the Common Shares are then listed,
for the 20 consecutive Trading Days ending 5 Trading Days prior to such date, or
(ii) if the Common Shares are not then listed on any stock exchange, then on the
over-the-counter market with the weighted average price per Common Share being
determined by dividing the aggregate sale price of all Common Shares sold on the
said exchange or market, as the case may be, during the said 20 consecutive
Trading Days by the aggregate number of Common Shares so sold, or (iii) if the
Common Shares are not then traded on any recognized market or exchange, the
price per share as determined by the directors of the Corporation, acting
reasonably.

 

“Default” means an Event of Default or an event that (with notice, lapse of time
or both) would become an Event of Default.

 

“Escrow Release Condition” shall have the meaning ascribed to such term in
Section 3.2.

 

“Event of Default” means the events of default described in Section 9.1. of the
form of Convertible Debenture attached hereto as Exhibit D and/or any of the
following: (i) the cancellation or termination of the KBR Engineering in any
form, (ii) the failure of the Corporation to deliver to the Agent a written
weekly update report on the KBR Engineering from KBR within five (5) days after
each Friday in which the week ends from the Closing Date until the KBR
Engineering has been completed and a final KBR Report delivered, (iii) failure
to complete the KBR Report before August 15, 2012, (iv) failure to secure plant
financing and site for the first plant of the Corporation by September 15, 2012,
and/or (v) failure of the Corporation to complete the uplisting to become fully
reporting with the U.S. Securities and Exchange Commission by October 15, 2012.

 

“KBR” means Granherne, Inc., a subsidiary of Kellogg Brown & Root.

 

“KBR Agreement” means the agreement for technical services for the biomass to
urea project, dated February 28, 2012 between KBR and the Corporation.

 

“KBR Engineering” means the engineering work being performed by KBR, in
accordance with the KBR Agreement.

 

“KBR Report” means the final report to be delivered by KBR in connection with
finalization of the KBR Engineering as set forth in the KBR Agreement.

 

“Minimum Subscription” shall have the meaning ascribed to such term in Section
3.4.

 

“Offering” means the offering of up to approximately US$1,000,000 of
Subscription Receipts made by the Corporation.

 

“Participant” means any Person acquiring or holding Convertible Debentures
issued in connection with the Offering.

 

2

 

 

“Person” means any individual (whether acting as an executor, trustee
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
unincorporated organization or association, and pronouns have a similar extended
meaning.

 

“Preferred Shares” means the series A preferred shares in the capital of the
Corporation.

 

“Promissory Note” means the promissory note, dated on or prior to the Closing
Date, for the full amount of the Subscription Price, issued by the Corporation
to the Participant, which shall be delivered to the Agent, as collateral agent
of the Participant, in the form attached hereto as Exhibit B.

 

“Property” of any Person means any property, rights or revenues, or interest
therein, of such Person.

 

“Purchased Securities” means the Subscription Receipts purchased by the
Subscriber, together with the underlying Units, Convertible Debentures,
Warrants, Warrant Shares and Common Shares or any securities underlying such
securities, as applicable.

 

“Required Participants” means Participants holding more than fifty percent (50%)
principal amount of Convertible Debentures issued in connection with the
Offering.

 

“Securities Laws” means, as applicable, the securities laws, regulations, rules,
rulings and orders in the United States of America, the applicable policy
statements issued by the securities regulators in the United States of America.

 

“Security Agreement” means the Security Agreement, in the form attached hereto
as Exhibit C, dated on or prior to the Closing Date, between the Corporation and
the Agent, granting the Agent, for the benefit of the Participants, a continuing
first priority security interest in all of its right, title and interest in, to
and under any and all present and after acquired personal property of the
Corporation and any and all of the following property: (i) all rights to the
sublicensing agreement between Agricultural Bioenergy Products, LLC and BIO-SNG
Technologies International Corp., a wholly owned subsidiary of the Corporation,
(ii) the legal rights to the Bio Nitrogen brand name, website and commercial and
marketing rights, and (iii) engineer reports, patents, licenses or rights to
patents and any other tangible or intangible assets of the Corporation and any
other present or future assets of the Corporation.

 

“Subscriber” means the subscriber for the Subscription Receipts as set out on
the face page of this Subscription Agreement.

 

“Subscription Agreement” means this subscription agreement (including any
schedules and exhibits attached hereto) and any instrument amending this
Subscription Agreement; “hereof”, “hereto”, “hereunder”, “herein” and similar
expressions mean and refer to this Subscription Agreement and not to a
particular Article or Section; and the expression “Article”, “Section” or
“Subsection” followed by a number means and refers to the specified Article,
Section or Subsection of this Subscription Agreement.

 

“Subscription Price” shall have the meaning ascribed to such term on the face
page of this Subscription Agreement.

 

“Subscription Receipts” means the subscription receipts of the Corporation
offered pursuant to the Offering, each subscription receipt being exchangeable
into one Unit.

 

“Termination Date” shall have the meaning ascribed to such term in Section
3.2(b).

 

“Transaction Documents” means this Agreement and the Collateral Documents.

 

3

 

 

“Unit” each unit consists of one Convertible Debenture and one Warrant.

 

“United States” means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia.

 

“U.S. Person” as that term is defined in Rule 902(k) of Regulation S under the
U.S. Securities Act.

 

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

 

“Warrants” means a common share purchase warrant to acquire 25,000 Common Shares
at a price of $0.06 per Common Share for a period ending on June 30, 2015, in
the form attached hereto as Exhibit D.

 

“Warrant Shares” means the Common Shares issuable upon the exercise of the
Warrants.

 

1.2Gender and Number

 

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine gender
and words importing persons shall include firms and corporations and vice versa.

 

1.3Currency

 

Unless otherwise specified, all dollar amounts in this Subscription Agreement,
including the symbol “$”, are expressed in U.S. dollars.

 

1.4Subdivisions, Headings and Table of Contents

 

The division of this Subscription Agreement into Articles, Sections, Schedules,
Exhibits and other subdivisions, the inclusion of headings and the provision of
a table of contents are for convenience of reference only and shall not affect
the construction or interpretation of this Subscription Agreement. The headings
in this Subscription Agreement are not intended to be full or precise
descriptions of the text to which they refer. Unless something in the subject
matter or context is inconsistent therewith, references herein to an Article,
Section, Subsection, paragraph, clause, Schedule or Exhibit are to the
applicable article, section, subsection, paragraph, clause, Schedule or Exhibit
of this Subscription Agreement.

 

ARTICLE 2 - SCHEDULES AND EXHIBITS

 

2.1Description of Schedules

 

The following are the Schedules and Exhibits attached to and incorporated in
this Subscription Agreement by reference and deemed to be a part hereof:

 

  Exhibit A - Form of Convertible Debenture           Exhibit B - Promissory
Note           Exhibit C - Security Agreement           Exhibit D - Form of
Warrants           Exhibit E - Certificate of Accredited Investor          
Exhibit F - Additional Representations and Warranties

 

4

 

 

ARTICLE 3 - SUBSCRIPTION and escrow

 

3.1Subscription for the Subscription Receipts

 

The Subscriber acknowledges (on its own behalf and, if applicable, on behalf of
those for whom the Subscriber is contracting hereunder, including each
Beneficial Purchaser) that the Purchased Securities form part of a larger
offering, at a purchase price of $1,000 per Subscription Receipt for aggregate
gross proceeds of approximately $1,000,000. The Subscriber (on its own behalf
and, if applicable, on behalf of those for whom the Subscriber is contracting
hereunder, including each Beneficial Purchaser) hereby confirms its irrevocable
subscription for and offer to purchase the Subscription Receipts from the
Corporation, on and subject to the terms and conditions set out in this
Subscription Agreement, for the Subscription Price which is payable as described
in Article 4 hereto.

 

3.2Subscription Funds

 

Funds representing the aggregate Subscription Price paid (the “Subscription
Funds”) must be made payable by means of wire transfer of immediately available
funds in United States dollars, to “B Group LLC” to the following account:

Account Name: B Group, LLC

Bank Name: Wachovia Bank, N.A., a Wells Fargo Bank

Bank Address: Palm Beach, FL

ABA Routing Number: 063000021

Account Number: 200-001-673-5558

 

The Subscription Funds shall be held in escrow by the Agent and released from
escrow, as follows:

 

(a)to the Corporation satisfaction of the following conditions and timeline: (i)
up to $500,000 upon receipt of invoices to the Corporation from KBR or other
companies necessary to complete the KBR Engineering, and (ii) the balance of
funds for engineering, working capital and other purposes of the Corporation as
approved by the Agent (the “Escrow Release Condition”); and

 

(b)to the Subscriber, in full without interest, in the event that the Escrow
Release Condition is not met on or before July 31, 2012 or such other time as
may be agreed upon by the Corporation and the Agent (the “Termination Date”).

 

3.3Automatic Exchange

 

The Subscriber acknowledges that if the Escrow Release Condition is satisfied on
or before the Termination Date, each registered holder of Subscription Receipts
will become the holder of Units at such time on the basis of one Unit for each
Subscription Receipt held without the payment of any additional consideration or
the undertaking of any further action by such Subscribers. Each Subscription
Receipt shall thereafter represent an entitlement to receive a certificate or
certificates evidencing the Convertible Debentures and Warrants which comprise
the Units issuable in respect of the Subscription Receipts held.

 

5

 

 

3.4Acceptance and Rejection of Subscription by the Corporation

 

The Subscriber acknowledges and agrees (on its own behalf and, if applicable, on
behalf of those for whom the Subscriber is contracting hereunder, including each
Beneficial Purchaser) that the Offering is subject to a minimum Subscription
Price of $1,000 (the “Minimum Subscription”), and that the Corporation reserves
the right, in its absolute discretion, to reject this subscription for
Subscription Receipts, in whole or in part, at any time prior to the Closing
Time. If this subscription is rejected in whole, any funds delivered to the
Agent representing the Subscription Price will be promptly returned to the
Subscriber without interest or deduction. If this subscription is accepted only
in part, the funds representing that portion of the subscription for the
Subscription Receipts which is not accepted, will be promptly delivered to the
Subscriber without interest or deduction.

 

ARTICLE 4 - CLOSING

 

4.1Closing

 

Delivery and sale of the Subscription Receipts and payment of the aggregate
Subscription Price will be completed in escrow (the “Closing”) at the offices of
the Corporation, at 10:00 a.m. (New York time) (the “Closing Time”) on June 29,
2012 or such other place or date or time as the Corporation and the Agent may
agree (the “Closing Date”). If, prior to the Closing Time, the terms and
conditions contained in this Subscription Agreement have been complied with to
the satisfaction of the Agent, acting reasonably, or waived by the Agent, the
Agent shall deliver to the Corporation all completed Subscription Agreements.

 

If, prior to the Closing Time, the terms and conditions contained in this
Subscription Agreement (other than delivery by the Corporation to the Subscriber
of certificates representing the Subscription Receipts) have not been complied
with to the satisfaction of the Agent, acting reasonably, or waived by them, the
Participant shall be reimbursed the Subscription Price and the Agent, the
Corporation and the Subscriber will have no further obligations under this
Subscription Agreement.

 

4.2Corporation Conditions of Closing

 

The Subscriber acknowledges and agrees (on its own behalf and, if applicable, on
behalf of those for whom the Subscriber is contracting hereunder, including each
Beneficial Purchaser) that the obligations of the Corporation hereunder are
conditional on the accuracy of the representations and warranties of the
Subscriber contained in this Subscription Agreement, including the
representations and warranties made in any schedules or exhibits attached
hereto, the performance or compliance in all material respects of all covenants
contained in this Subscription Agreement, the receipt of all necessary
regulatory approvals and the fulfillment of the following conditions as soon as
possible and in any event not later than 4:00 p.m. (New York time) on that day
that is two business days before the Closing Date:

 

(a)delivery to the Agent by the Subscriber of the Subscription Price as set
forth in Section 3.2 above;

 

(b)the Subscriber having properly completed, signed and delivered this
Subscription Agreement to the Agent;

 

(c)if applicable, the Subscriber having properly completed, signed and delivered
the Certificate of Accredited Investor set out as Exhibit E hereto to the Agent.

 

4.3Participant Conditions

 

The Corporation acknowledges and agrees that the consummation of the
transactions contemplated hereby, is subject to the satisfaction, on or before
the Closing Date or such other time specified, of the following conditions:

 

6

 

 

(a)the representations and warranties made by the Corporation in this
Subscription Agreement shall be true and correct as of the date hereof and as of
the Closing Date as if made on and as of such date (except to the extent such
representations and warranties speak as of an earlier date or except as affected
by transactions contemplated or permitted by this Subscription Agreement);

 

(b)the Corporation shall have complied in all material respects with its
covenants herein;

 

(c)the Agent shall have received executed copies of the Transaction Documents in
form and substance reasonably satisfactory to the Agent;

 

(d)no Default shall be continuing; and

 

(e)the Agent shall have been reimbursed by the Corporation of all fees
(including fees of legal counsel to the Agent), expenses and other consideration
in connection with the consummation of the transactions described in the
Transaction Documents.

 

The conditions set forth in this Section 4.3 may be waived by the Agent in its
sole discretion, in whole or in part, at any time and from time to time.

 

4.4Authorization of the Agent

 

The Subscriber (on its own behalf and, if applicable, on behalf of those for
whom the Subscriber is contracting hereunder, including each Beneficial
Purchaser) irrevocably authorizes the Agent in its discretion, to act as the
Subscriber’s representative at the Closing, and hereby appoints the Agent, with
full power of substitution, as its true and lawful attorney with full power and
authority in the Subscriber’s place and stead:

 

(a)to receive certificates representing the Purchased Securities, to execute in
the Subscriber’s name and on its behalf all closing receipts and required
documents, to complete and correct any errors or omissions in any form or
document provided by the Subscriber in connection with the subscription for the
Subscription Receipts and to exercise any rights of termination contained in
this Agreement;

 

(b)to extend such time periods and to waive, in whole or in part, any
representations, warranties, covenants or conditions for the Subscriber’s
benefit contained in this Subscription Agreement or any ancillary or related
document; and

 

(c)to terminate this Subscription Agreement if any condition precedent is not
satisfied, in such manner and on such terms and conditions as the Agent in its
sole discretion may determine.

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

 

5.1Representations, Warranties and Covenants of the Corporation

 

The Corporation hereby represents and warrants to, and covenants with, the
Subscriber (on its own behalf and, if applicable, on behalf of those for whom
the Subscriber is contracting hereunder, including each Beneficial Purchaser) as
follows, and acknowledges that the Subscriber (on its own behalf and, if
applicable, on behalf of those for whom the Subscriber is contracting hereunder,
including each Beneficial Purchaser) is relying on such representations and
warranties in connection with the transactions contemplated herein:

 

7

 

 

(a)the Subscriber shall have the benefit of the representations, warranties and
covenants attached hereto in Exhibit F. Such representations, warranties and
covenants shall form an integral part of this Subscription Agreement and shall
survive the closing of the purchase and sale of the Subscription Receipts and
continue in full force and effect for the benefit of the Subscriber.

 

(b)the Corporation is a duly incorporated and validly subsisting corporation
under the laws of its jurisdiction of incorporation and is duly qualified to
carry on business in each jurisdiction where such registration is necessary;

 

(c)the Corporation has full corporate power and authority to execute, deliver
and perform each of its obligations under this Subscription Agreement, including
the issue of the Subscription Receipts;

 

(d)this Subscription Agreement, when accepted by the Corporation, will
constitute a valid and binding obligation of the Corporation, enforceable in
accordance with its terms;

 

(e)the execution, delivery and performance of this Subscription Agreement by the
Corporation, and the issue of the Subscription Receipts and the issuances of the
Warrants and Common Shares issuable upon exchange thereof, do not and will not
constitute a breach of or default under the constating documents of the
Corporation, or any law, regulation, order or ruling applicable to the
Corporation, or any agreement to which the Corporation is a party or by which it
is bound;

 

(f)no order ceasing or suspending trading in the securities of the Corporation
nor prohibiting the sale of the Subscription Receipts or the issuance of the
Warrants and Common Shares issuable upon exchange thereof has been issued and
remains outstanding against the Corporation; and

 

(g)the Subscription Receipts and Warrants shall have the terms and conditions
set forth in Exhibits A and B herein.

 

ARTICLE 6 - ACKNOWLEDGEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE
SUBSCRIBER

 

6.1Representations, Warranties and Covenants of Subscriber

 

The Subscriber (on its own behalf and, if applicable, on behalf of those for
whom the Subscriber is contracting hereunder, including each Beneficial
Purchaser) hereby represents, warrants and covenants to the Corporation and the
Agent as follows and acknowledges that the Corporation and the Agent are relying
on such representations, warranties and covenants in connection with the
transactions contemplated herein (which representations, warranties and
covenants shall survive the issuance of the Subscription Receipts to the
Subscriber):

 

(a)The Subscriber, and (if applicable) each Beneficial Purchaser for whom it is
acting, were offered the Subscription Receipt in and are resident in the
jurisdiction set out on the face page of this Subscription Agreement. Such
address was not created and is not used solely for the purpose of acquiring the
Subscription Receipts and the Subscriber and any Beneficial Purchaser was
solicited to purchase the Subscription Receipts solely in such jurisdiction.

 

8

 

 

(b)The Subscriber, and (if applicable) each Beneficial Purchaser for whom it is
acting, has been independently advised as to potential restrictions with respect
to trading in the Purchased Securities imposed by applicable securities
legislation in the jurisdiction in which it resides, confirms that no
representation (written or oral) has been made to it by or on behalf of the
Corporation with respect thereto, acknowledges that it is aware of the
characteristics of the Purchased Securities, the risks relating to an investment
therein and of the fact that it may not be able to resell the Subscription
Receipts or the Purchased Securities issuable pursuant thereto except in
accordance with limited exemptions under applicable securities legislation and
regulatory policy until expiry of any applicable restricted period and
compliance with the other requirements of applicable law and it agrees that
certificate(s) representing the Subscription Receipts and the Purchased
Securities issuable pursuant thereto may bear a legend indicating that the
resale of such securities is restricted. The Subscriber further acknowledges
that it should consult its own legal counsel in its jurisdiction of residence
for full particulars of applicable resale restrictions.

 

(c)The Subscriber, on its own behalf and (if applicable) on behalf of those for
whom the Subscriber is contracting hereunder, including each Beneficial
Purchaser) makes the representations, warranties and covenants set out in
Exhibit E to this Subscription Agreement to the Corporation and the Subscriber,
and (if applicable) any such Beneficial Purchaser acknowledges that the
Corporation may be required by law to disclose to certain regulatory authorities
the identity of each Beneficial Purchaser of Subscription Receipts for whom it
is acting.

 

(d)The Subscriber is an Accredited Investor (as defined in Exhibit E attached
hereto) and is acquiring the Subscription Receipts for its own account or for
the account of a Beneficial Purchaser for whom it is acting that is an
Accredited Investor as to which it exercises sole investment discretion, and not
with a view to any resale, distribution or other disposition of the Purchased
Securities in violation of United States securities laws or applicable state
securities laws.

 

(e)The Subscriber has properly completed, executed and delivered within
applicable time periods to the Corporation the certificate (dated as of the date
hereof) set forth in Exhibit E to this Subscription Agreement and the
information contained therein is true and correct.

 

(f)The representations, warranties and covenants contained in Exhibit E to this
Subscription Agreement will be true and correct both as of the date of execution
of this Subscription Agreement and as of the Closing Time.

 

(g)The Subscriber understands that the Purchased Securities have not been and
will not be registered under the U.S. Securities Act or any applicable state
securities laws and that the contemplated sale is being made in the United
States and to or for the account or benefit of U.S. Persons in reliance on an
exemption from registration under Rule 506 of Regulation D to Accredited
Investors or to non-U.S. Persons in compliance with applicable Securities Laws.

 

9

 

 

(h)The Subscriber, on its own behalf and (if applicable) on behalf of any
Beneficial Purchaser, understands and acknowledges that the Corporation is under
no obligation and has no present intention to register the resale of the
Purchased Securities on its behalf under the U.S. Securities Act or to assist
the Subscriber in complying with an exemption from registration therefrom and
the Subscriber understands that there is no public market for the Securities in
the United States and no such market is expected or intended to develop.

 

(i)The Subscriber understands and acknowledges that the Corporation is required
to file and does file current and periodic reports in the United States pursuant
to Sections 13 or 15(d) of the U.S. Securities Exchange Act of 1934, as amended.

 

(j)The funds representing the Subscription Price (as set forth on the face page
of this Subscription Agreement) does not and will not represent proceeds of
crime for the purposes of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the "PATRIOT
Act") and the Subscriber acknowledges that the Corporation may in the future be
required by law to disclose the Subscriber's name and other information relating
to the Agreement and the Subscriber's subscription hereunder, on a confidential
basis, pursuant to the PATRIOT Act. No portion of the Subscription Price to be
provided by the Subscriber (i) has been or will be derived from or related to
any activity that is deemed criminal under the laws of the United States of
America, or any other jurisdiction, or (ii) is being tendered on behalf of a
person or entity who has not been identified to or by the Subscriber, and it
shall promptly notify the Corporation if the Subscriber discovers that any of
such representations ceases to be true and provide the Issuer with appropriate
information in connection therewith.

 

(k)The Subscriber understands and acknowledges that the Subscription Receipts
and the Purchased Securities are "restricted securities", as such term is
defined under Rule 144 under the U.S. Securities Act and if it decides to offer,
sell or otherwise transfer any of the Subscription Receipts or the Purchased
Securities, such securities may be offered, sold or otherwise transferred only,
(i) to the Corporation, (ii) outside the United States in accordance with Rule
904 of Regulation S under the U.S. Securities Act and in compliance with all
applicable local laws and regulations, (iii) if the sale is made in the United
States (A) in accordance with Rule 144A under the U.S. Securities Act to a
Person it reasonably believes is a “qualified institutional buyer” (as defined
in Rule 144A) that purchases for its own account or for the account of a
“qualified institutional buyer” and to whom notice is given that the offer, sale
or transfer is being made in reliance on Rule 144A, or (B) in accordance with
the exemption from registration under the U.S. Securities Act provided by Rule
144 thereunder, if available, and in compliance with any applicable state
securities laws, or (iv) in another transaction that does not require
registration under the U.S. Securities Act or any applicable state securities
laws, provided that in transfers pursuant to (iii)(B) or (iv) above, the seller
has furnished to the Corporation an opinion from counsel of recognized standing
in form and substance satisfactory to the Corporation, acting reasonably, prior
to such offer, sale or transfer to the effect that registration is not required
under the U.S. Securities Act or applicable state securities laws.

 

10

 

 

(l)The Subscriber acknowledges that neither the Subscription Receipts nor the
Purchased Securities issued on exercise of the Subscription Receipts have been
registered under the U.S. Securities Act or any state securities laws. The
Convertible Debenture and Warrants may not be exercised by or on behalf of a
U.S. Person or a Person in the United States unless an exemption is available
from the registration requirements of the U.S. Securities Act and all applicable
state securities laws and the holder has delivered an opinion of counsel of
recognized standing, reasonably satisfactory to the Corporation to such effect.

 

(m)The subscription for the Subscription Receipts by the Subscriber, or any
Beneficial Purchaser for whom it is acting, does not contravene any of the
applicable securities legislation in the jurisdiction in which the Subscriber or
such other Beneficial Purchaser resides and does not give rise to any obligation
of the Corporation to prepare and file a prospectus or similar document or to
register the Subscription Receipts or Purchased Securities or to be registered
with or to file any report or notice with any governmental or regulatory
authority.

 

(n)The execution and delivery of this Subscription Agreement, the performance
and compliance with the terms hereof, the subscription for the Subscription
Receipts and the completion of the transactions described herein by the
Subscriber or any Beneficial Purchaser for whom it is acting will not result in
any material breach of, or be in conflict with or constitute a material default
under, or create a state of facts which, after notice or lapse of time, or both,
would constitute a material default under any term or provision of the
constating documents, by-laws or resolutions of the Subscriber or any Beneficial
Purchaser for whom it is acting, the Securities Laws or any other laws
applicable to the Subscriber or any Beneficial Purchaser for whom it is acting,
if applicable, or any other contract, instrument, undertaking, covenant or
agreement to which the Subscriber or any Beneficial Purchaser for whom it is
acting is a party, or any judgment, decree, order, statute, rule or regulation
applicable to the Subscriber or any Beneficial Purchaser for whom it is acting.

 

(o)In the case of a subscription for the Subscription Receipts by the Subscriber
acting as trustee or agent (including, for greater certainty, a portfolio
manager or comparable adviser) for a principal, (i) the Subscriber is duly
authorized to execute and deliver this Subscription Agreement and all other
necessary documentation in connection with such subscription on behalf of each
such Beneficial Purchaser; (ii) each principal is subscribing as principal for
its own account, not for the benefit of any other Person and not with a view to
the resale or distribution of the Purchased Securities, and (iii) each of such
principals can, and does, make the representations, warranties and covenants set
out in Exhibit E as are applicable to such principal by virtue of its
jurisdiction of residence or by virtue of being subject to the applicable
securities legislation of such jurisdiction, and this Subscription Agreement has
been duly authorized, executed and delivered by or on behalf of and constitutes
a legal, valid and binding agreement of, such principal, and the Subscriber
acknowledges that the Corporation may be required by law to disclose the
identity of each Beneficial Purchaser for whom the Subscriber is acting.

 

(p)In the case of a subscription for the Subscription Receipts by the Subscriber
acting as principal, this Subscription Agreement (and all other documentation in
connection with such subscription) has been duly authorized, executed and
delivered by, and constitutes a legal, valid and binding agreement of, the
Subscriber. This Subscription Agreement is enforceable in accordance with its
terms against the Subscriber and any Beneficial Purchaser on whose behalf the
Subscriber is acting.

 

11

 

 

(q)If the Subscriber is:

 

(i)a corporation, the Subscriber is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Subscription Receipts as contemplated herein and
to carry out and perform its obligations under the terms of this Subscription
Agreement; or

 

(ii)a partnership, syndicate or other form of unincorporated organization, the
Subscriber has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof.

 

(r)If required by the Securities Laws or the Corporation, the Subscriber will
execute, deliver and file or assist the Corporation in filing such reports,
undertakings and other documents with respect to the issue of the Subscription
Receipts or the Purchased Securities as may be required by any securities
commission, stock exchange or other regulatory authority.

 

(s)The Subscriber, and each Beneficial Purchaser for whom it is contracting
hereunder, have been advised to consult their own legal advisors with respect to
the execution, delivery and performance by it of this Subscription Agreement and
the transactions contemplated by this Subscription Agreement, including but not
limited to, trading in the Purchased Securities and with respect to the resale
restrictions imposed by the Securities Laws and other applicable securities
laws, and acknowledges that no representation has been made respecting the
applicable hold periods imposed by the Securities Laws or other resale
restrictions applicable to such securities which restrict the ability of the
Subscriber (or others for whom it is contracting hereunder) to resell such
securities, that the Subscriber (or others for whom it is contracting hereunder)
is solely responsible to find out what these restrictions are and the Subscriber
is solely responsible (and the Corporation is not in any way responsible) for
compliance with applicable resale restrictions and the Subscriber is aware that
it (or Beneficial Purchasers for whom it is contracting hereunder) may not be
able to resell such securities except in accordance with limited exemptions
under the Securities Laws and other applicable securities laws.

 

(t)The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Subscription Receipts and is able to bear the economic risks of such
investment.

 

(u)No Person has made any written or oral representations:

 

(i)that any Person will resell or repurchase the Purchased Securities;

 

(ii)that any Person will refund the Subscription Price; or

 

(iii)as to the future price or value of the Purchased Securities.

 

(v)It has not received or been provided with, nor has it requested, nor does it
have any need to receive, any offering memorandum, prospectus, registration
statement, sales or advertising literature or any other document (other than an
annual report, annual information form, interim report, information circular or
any other continuous disclosure document, other than an offering memorandum, the
content and delivery of which is prescribed by statute or regulation) describing
or purporting to describe the business and affairs of the Corporation which has
been prepared for delivery to, and review by, prospective purchasers in order to
assist them in making an investment decision in respect of the Purchased
Securities.

 

12

 

 

(w)The Subscriber has not become aware of any advertisement in printed media of
general and regular paid circulation (or other printed public media), radio,
television or telecommunications or other form of advertisement (including
electronic display such as the Internet) with respect to the distribution of the
Subscription Receipts.

 

(x)The Subscriber acknowledges that the Corporation’s counsel is acting as
counsel to the Corporation and not as counsel to the Subscriber.

 

(y)The Subscriber has not purchased the Subscription Receipts through or as a
result of any “general solicitation” or “general advertising”, as such terms are
used in Regulation D under the U.S. Securities Act, including without
limitation, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar media, or broadcast over radio, internet
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising and the distribution of the
Subscription Receipts is not being accompanied by any such advertisement or as
part of a general solicitation.

 

(z)The Subscriber consents to the Corporation making a notation on its records
or giving instructions to any transfer agent of the Subscription Receipts or
Purchased Securities in order to implement the restrictions on transfer set
forth and described herein.

 

(aa)None of the funds being used to purchase Subscription Receipts are, to the
Subscriber’s knowledge, proceeds obtained or derived directly or indirectly as a
result of illegal activities.

 

6.2Acknowledgments and Covenants of the Subscriber

 

The Subscriber, (on its own behalf and, if applicable, on behalf of those for
whom the Subscriber is contracting hereunder, including each Beneficial
Purchaser) acknowledges and agrees as follows:

 

(a)No prospectus has been filed with any Securities Regulators in connection
with the Offering and no registration statement has been filed in the United
States.

 

(b)No securities commission, agency, governmental authority, regulatory body,
stock exchange or other regulatory body has reviewed or passed on the merits of
an investment in or the endorsement of the Purchased Securities.

 

(c)The Subscription Receipts and Purchased Securities are not listed on any
stock exchange and will be subject to statutory resale restrictions under the
Securities Laws and under other applicable securities laws, and the Subscriber
covenants that it will not resell the Subscription Receipts or Purchased
Securities except in compliance with such laws and the Subscriber acknowledges
that it is solely responsible (and the Corporation, is not responsible) for such
compliance. The Corporation may make a notation on its records or give
instructions to any transfer agent of the Subscription Receipt Shares in order
to implement such resale restrictions;

 

13

 

 

(d)The Corporation may complete additional financings in the future in order to
develop the business of the Corporation and fund its ongoing development, and
such future financings may have a dilutive effect on current security holders of
the Corporation, including the Subscriber, but there is no assurance that such
financing will be available, on reasonable terms or at all, and if not
available, the Corporation may be unable to fund its ongoing development;

 

(e)The Subscriber’s ability to transfer the Purchased Securities is limited by,
among other things, the Securities Laws.

 

(f)The Corporation is relying on the representations, warranties and covenants
contained herein and in Exhibit E attached hereto to determine the Subscriber’s
eligibility to subscribe for the Subscription Receipts under the Securities Laws
and the Subscriber agrees to indemnify the Corporation and its respective
directors, officers, employees, agents and representatives against all losses,
claims, costs, expenses, damages or liabilities which it may suffer or incur as
a result of or arising from reliance thereon. The Subscriber undertakes to
immediately notify the Corporation of any change in any statement or other
information relating to the Subscriber set forth in such Exhibit which takes
place prior to the Closing Time.

 

(g)The Corporation is relying on an exemption from the requirement to provide
the Subscriber with a prospectus under the Securities Laws and, as a consequence
of acquiring the Subscription Receipts pursuant to such exemption, certain
information, protections, rights and remedies provided by the Securities Laws
will not be available to the Subscriber.

 

(h)Purchasing, holding and disposing of the Subscription Receipts or the
Purchased Securities may have tax consequences under the tax laws of the United
States. The Subscriber, and each Beneficial Purchaser for whom it is contracting
hereunder, is responsible for obtaining such legal and tax advice as it
considers appropriate in connection with the execution, delivery and performance
of this Subscription Agreement and the transactions contemplated under this
Subscription Agreement. The Subscriber and each Beneficial Purchaser is solely
responsible for determining the tax and other consequences of the investment in
the Purchased Securities applicable to it, and is not relying on the Corporation
or its respective affiliates or counsel in this regard.

 

(i)There is no government or other insurance covering the Subscription Receipts
or the Purchased Securities.

 

(j)There are risks associated with the purchase of the Subscription Receipts and
the Purchased Securities and the Subscriber and any Beneficial Purchaser for
whom it is acting may lose his, her or its entire investment.

 

(k)The Subscriber acknowledges and agrees that as the sale of the Subscription
Receipts will not be qualified by a prospectus, such sale and issuance is
subject to the condition that the Subscriber or (if applicable) each Beneficial
Purchaser for whom it is acting, sign and return to the Corporation all relevant
documentation required by the Securities Laws.

 

(l)The Subscriber acknowledges and agrees that the Corporation may be required
to provide the Securities Regulators with a list setting forth the identities of
the Beneficial Purchasers of the Subscription Receipts. Notwithstanding that the
Subscriber may be purchasing Subscription Receipts as agent on behalf of an
undisclosed principal, the Subscriber agrees to provide, on request, particulars
as to the identity of such undisclosed principal as may be required by the
Corporation in order to comply with the foregoing.

 

14

 

 

(m)The Subscriber understands and acknowledges that (i) if the Corporation is
deemed to have been at any time previously an issuer with no or nominal
operations and no or nominal assets other than cash and cash equivalents, Rule
144 under the U.S. Securities Act may not be available for resales of the
Purchased Securities and (ii) the Corporation is not obligated to make Rule 144
under the U.S. Securities Act available for resales of such securities.

 

(n)The Subscriber understands and acknowledges that any certificates
representing any of the Subscription Receipts and Purchased Securities offered
or sold in the United States, and all certificates issued in exchange for or in
substitution of such certificates, will bear the following legend upon the
original issuance of such securities and until the legend is no longer required
under applicable requirements of the U.S. Securities Act or applicable state
securities laws:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THESE SECURITIES, AGREES FOR
THE BENEFIT OF BIO NITROGEN CORPORATION (THE “CORPORATION”) THAT THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE CORPORATION, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S (“REGULATION S”) UNDER THE U.S. SECURITIES ACT AND IN COMPLIANCE
WITH APPLICABLE LOCAL LAWS AND REGULATIONS, (C) IN ACCORDANCE WITH (1) RULE 144A
UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, OR (2) RULE 144 UNDER THE U.S.
SECURITIES ACT, IF AVAILABLE, AND, IN EACH CASE, IN COMPLIANCE WITH APPLICABLE
STATE SECURITIES LAWS, (D) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE U.S. SECURITIES ACT; OR (E) IN A TRANSACTION THAT
IS OTHERWISE EXEMPT FROM OR DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, PROVIDED THAT IN THE
CASE OF TRANSFERS PURSUANT TO (C)(2) OR (E) ABOVE, A WRITTEN CERTIFICATION OR
OTHER EVIDENCE SATISFACTORY TO THE CORPORATION, ACTING REASONABLY, WHICH MAY
INCLUDE, A LEGAL OPINION TO BE PROVIDED TO THE CORPORATION.

 

DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

 

(o)The Subscriber understands and acknowledges that, in addition to the legend
set forth above, any certificates representing the Warrants issued to and all
certificates issued in exchange therefor or in substitution thereof, shall bear
the following legend:

 

15

 

 

“THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE THEREOF HAVE NOT BEEN
AND WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR
ON BEHALF OF, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S. PERSON UNLESS THIS
WARRANT AND SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY
SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.
“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.”

 

6.3Reliance on Representations, Warranties, Covenants and Acknowledgements

 

The Subscriber (on its own behalf and, if applicable, on behalf of those for
whom the Subscriber is contracting hereunder, including each Beneficial
Purchaser) acknowledges and agrees that the foregoing representations and
warranties and, those made in Exhibit E, are made by it with the intention that
they may be relied upon by the Corporation, its counsel and the Agent in
determining its eligibility to purchase the Purchased Securities under
applicable securities laws and rules. The Subscriber (on its own behalf and, if
applicable, on behalf of those for whom the Subscriber is contracting hereunder,
including each Beneficial Purchaser) further agrees that by accepting delivery
of the Purchased Securities, it shall be representing and warranting that the
foregoing representations and warranties are true and correct as at that date
with the same force and effect as if they had been made by the Subscriber at
that date and that they shall survive the purchase by the Subscriber of the
Subscription Receipts and still continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber and any party for
whom it is acting hereunder, including each Beneficial Purchaser, of the
Subscription Receipts. The Corporation, its counsel and the Agent shall be
entitled to rely on the representations and warranties of the Subscriber
contained in this paragraph and Exhibit E, and the Subscriber shall indemnify
and hold harmless the Corporation, its counsel, the Agent and each of their
respective directors and officers for any loss, costs, claims, expenses or
damages any of them may suffer as a result of any misrepresentations of the
undersigned. The Subscriber undertakes to immediately notify the Corporation and
the Agent, of any change in any statement or other information relating to the
Subscriber set forth herein which takes place prior to the Closing Time.

 

ARTICLE 7 - SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1Survival of Representations, Warranties and Covenants of the Corporation

 

The representations, warranties and covenants of the Corporation contained in
this Subscription Agreement shall survive the Closing and, notwithstanding such
Closing or any investigation made by or on behalf of the Subscriber with respect
thereto, shall continue in full force and effect for the benefit of the
Subscriber and any party for whom it is acting hereunder, including each
Beneficial Purchaser, following the Closing Date.

 

7.2Survival of Representations, Warranties and Covenants of the Subscriber

 

The representations, warranties and covenants of the Subscriber contained in
this Subscription Agreement shall survive the Closing and, notwithstanding such
Closing or any investigation made by or on behalf of the Corporation or the
Agent with respect thereto and notwithstanding any subsequent disposition by the
Subscriber and any party for whom it is acting hereunder, including each
Beneficial Purchaser, of any of the Subscription Receipts, the Common Shares or
the Warrants, and shall continue in full force and effect for the benefit of the
Corporation and the Agent, following the Closing Date.

 

16

 

 

ARTICLE 8 - THE AGENT

 

8.1Appointment, Powers and Immunities.

 

(a)The Subscriber hereby appoints and authorizes the Agent to act as its
administrative agent hereunder and (as applicable) under the other Transaction
Documents with such powers as are specifically delegated to the Agent by the
terms of this Agreement and (as applicable) the other Transaction Documents,
together with such other powers as are reasonably incidental thereto.

 

(b)The Subscriber hereby appoints and authorizes the Agent to act as its
collateral agent under the Collateral Documents to which it is a party with such
powers as are specifically delegated to the Agent by the terms of this Agreement
and (as applicable) the other Transaction Documents, together with such other
powers as are reasonably incidental thereto.

 

(c)The Agent:

 

(i)shall have no duties or responsibilities except those expressly set forth in
the Transaction Documents and shall not by reason of this Agreement or any other
Transaction Document be a trustee or fiduciary for any Participant;

 

(ii)shall not be responsible to the Participants for any recitals, statements,
representations or warranties contained in any Transaction Document, or in any
certificate or other document referred to or provided for in, or received by any
of them under, any Transaction Document, or for the value, validity,
effectiveness, genuineness, enforceability, priority or sufficiency of the
Collateral or any Transaction Document or any other document referred to or
provided for herein or for any failure by the Corporation to perform any of its
obligations hereunder or thereunder;

 

(iii)except as expressly provided in the Transaction Documents, shall not be
required to initiate or conduct any litigation or collection proceedings under
any Transaction Document;

 

(iv)shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document referred to or provided for herein or in
connection herewith, except for its own gross negligence or willful misconduct
(as determined by a final non-appealable judgment of a court of competent
jurisdiction);

 

(v)shall not be bound to make any investigation into the facts or matters stated
in any resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, other evidence of indebtedness or
other paper or document, but the Agent, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Agent shall determine to make such further inquiry or investigation, it
shall incur no liability or additional liability of any kind by reason of such
inquiry or investigation;

 

(vi)shall have no responsibility or liability for special, indirect, or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether the Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action; and

 

17

 

 

(vii)shall not be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities.

 

(d)The Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of or for the supervision of any
such agents or attorneys-in-fact that were selected by it in good faith.

 

(e)Before the Agent acts or refrains from acting, it may require an officer’s
certificate of the Corporation and/or an opinion of counsel satisfactory to the
Agent with respect to the proposed action or inaction. The Agent shall not be
liable for any action it takes or omits to take in good faith in reliance upon
such certificate or opinion. Whenever in the administration of the Transaction
Documents the Agent shall deem it necessary or desirable that a matter be
provided or established before taking or suffering or omitting to take any act
under any Transaction Document, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may, in the absence of gross
negligence or bad faith on the part of the Agent, be deemed to be conclusively
proved and established by an officer’s certificate delivered to the Agent, and
such certificate, in the absence of gross negligence or bad faith on the part of
the Agent, shall be full warrant to the Agent for any action taken, suffered or
omitted to be taken by it under the Transaction Documents upon the faith
thereof.

 

8.2Reliance by Agent. The Agent shall be entitled to rely conclusively upon any
certification, notice or other communication (including any thereof by e-mail,
telephone or facsimile) reasonably believed by it to be genuine and correct and
to have been signed or sent by or on behalf of the appropriate Person(s), and
upon advice and statements of legal counsel and other experts selected by the
Agent. As to any matters not expressly provided for in the Transaction
Documents, the Agent shall in all cases be fully protected in acting, or in
refraining from acting, thereunder in accordance with instructions given by the
Required Participants and any action taken or failure to act pursuant thereto
shall be binding upon all of the Participants and other Participants. The Agent
shall have no responsibility to make any investigation into the facts or matters
stated in any advice, certification or other communication furnished to it
hereunder.

 

8.3Defaults. The Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default unless it has received written notice from a Participant
specifying such Default and stating that such notice is a “Notice of Default.”
If the Agent receives such a notice, then it shall give prompt written notice
thereof to the Participants. The Agent shall take such action with respect to
any such Default as shall be directed in writing by the Required Participants;
provided that unless and until the Agent shall have received such directions, it
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable in the best
interest of the Participants except to the extent that the Transaction Documents
expressly require that such action be taken, or not be taken, only with the
consent or upon the authorization of the Required Participants.

 

18

 

 

8.4Agent’s Rights as a Participant. With respect to any subscription of
Purchased Securities made by it, each Person serving as the Agent hereunder (and
any successor acting as the Agent) in its capacity as a Participant hereunder
shall have the same rights and powers as any other Participant and may exercise
the same as though it were not acting as Agent, and the term “Participant”
shall, unless the context otherwise indicates, include the Agent in its
individual capacity.

 

8.5Indemnification. The Subscriber agrees to indemnify the Agent and its
officers, directors, employees, agents, advisors, controlling Persons, members,
successors and assigns, for, and hold it harmless against, any and all losses,
claims, damages, liabilities or expenses (including attorneys’ fees and
disbursements and settlement costs), joint or several, incurred by any of them
arising out of or in connection with the Transaction Documents, the transactions
contemplated hereby or thereby or any related transaction or any claim,
investigation, litigation, arbitration or other proceeding (including any
threatened claim, investigation, litigation, arbitration or other proceeding,
regardless of whether the Agent or other indemnified Person is a party thereto,
or the enforcement of any of the terms hereof or of any other Transaction
Documents, and to reimburse the Agent or other indemnified Person upon demand
for any fees and disbursements of counsel or other expenses incurred in
connection with investigating or defending any such litigation or other
proceedings; provided that no Participant shall be liable to the Agent for any
of the foregoing to the extent that it arises from the gross negligence or
willful misconduct of the Agent as determined by a final, non-appealable
judgment by a court of competent jurisdiction. In no event shall any Participant
be liable to the Agent, or the Agent be liable to any Participant, for any
punitive or consequential damages in connection with any of the Transaction
Documents. The obligations of the Participants under this Section shall survive
the termination of this Agreement, the repayment of the Loans and/or the earlier
resignation or removal of the Agent, the Agent or the Special Agent, as the case
may be.

 

8.6Failure to Act. Except for any action expressly required of the Agent under a
Transaction Document, the Agent shall in all cases be fully justified in failing
or refusing to act under the Transaction Documents unless it shall receive
further assurances to its satisfaction from the Participants of their
indemnification obligations under Section 8.5 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. No provision of any Transaction Document shall require the Agent to
take any action that it reasonably believes to be contrary to applicable law or
to expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties thereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds to believe that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it.

 

8.7Resignation or Removal of the Agent. The Agent may resign at any time by
giving notice thereof to the Participants, and the Agent may be removed at any
time with or without cause by the Required Participants. Upon any such
resignation or removal, the Required Participants shall have the right to
appoint a successor Agent. If no successor Agent shall have been so appointed
and shall have accepted such appointment within thirty (30) days after the
retiring Agent’s giving of notice of resignation or the Required Participants’
election to remove the existing Agent then the Agent may, on behalf of the
Participants, appoint a replacement Agent. Upon the acceptance of any
appointment as Agent hereunder by a successor, such successor shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the replaced Agent. After the resignation or removal of the Agent, the
provisions of this Article 8 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent.

 

19

 

 

8.8Agent as Attorney-in-Fact. If an Event of Default has occurred and is
continuing, the Agent and any officer or agent thereof, with full power of
substitution, is hereby appointed the attorney-in-fact (with special power of
attorney) of the Corporation for the purpose of carrying out the provisions of
the Transaction Documents, and taking any action and executing any instrument
that the Agent may deem necessary or advisable to accomplish the purposes of the
Transaction Documents, which appointment as attorney-in-fact is irrevocable and
coupled with an interest and, without limiting the generality of the foregoing,
gives the Agent and any officer or agent thereof the power and right on behalf
of the Corporation without notice to or assent by any of the foregoing to do the
following when and to the extent that it is authorized or directed to do so
pursuant to the terms of this Agreement or any of the Collateral Documents:

 

(a)     to ask for, demand, sue for, collect, receive and give acquittance for
any and all moneys due or to become due with respect to, and solely to the
extent of, the rights assigned to it as Collateral by or on behalf of the
Corporation;

 

(b)     to receive, take or endorse, assign and deliver (as instructed) any and
all checks, notes, drafts, acceptances, documents and other negotiable and
non-negotiable instruments, documents and chattel paper taken or received by the
Agent as Collateral in connection with any Collateral Document or any other
relevant Transaction Document;

 

(c)      to commence, file, prosecute, defend, settle, compromise, adjust,
revoke, cancel, annul, move to dismiss or otherwise undo any claim, suit, action
or proceeding with respect to any lien granted for the benefit and on behalf of
the Participants in the Collateral pursuant to any Collateral Document;

 

(d)     to sell, transfer, assign or otherwise deal in or with the Collateral or
any part of the Collateral pursuant to the terms and conditions of this
Agreement and the Collateral Documents; and

 

(e)     to do, at its option and at the expense and for the account of the
Corporation at any time or from time to time, all acts and that the Agent deems
reasonably necessary to protect or preserve the Collateral and to realize upon
such Collateral.

 

The Corporation ratifies and confirms all actions taken by the Agent in
accordance with the power of attorney granted by this Section.

 

8.9Authority to Act. Subject to the other provisions of this Agreement, the
Agent shall have the right and authority with full power of substitution to act
for and on behalf of the Participants with respect to the Collateral Documents,
including the right to create, accept, perfect and execute the Collateral
Documents and any and all amendments of such documents and, on behalf of the
Participants, to exercise in accordance with the provisions of this Agreement
and upon the direction of the Agent the Participants’ rights under the
Collateral Documents, and the Agent shall not incur any liability to the
Participants in connection with any action or any failure to act under the
Collateral Documents.

 

8.10Consultation with Counsel; Sub-Agents, etc.

 

(a)The Agent may consult with, and obtain advice from, legal counsel (which may
be any employee of or counsel to any of the parties hereto), accountants and
other experts in connection with the performance of its duties under the
Transaction Documents, and it shall incur no liability and shall be fully
protected in acting in good faith in reliance on the written opinion or written
or oral advice of such counsel, accountants and other experts.

 

20

 

 

(b)The Agent may appoint sub-agents, trustees or other representatives (each a
“Sub-Agent”) to carry out or assist in any of its duties hereunder or under the
other Transaction Documents, and: (i) each such Sub-Agent shall be an agent of
the Agent and (ii) each remedy, power, right, claim, cause of action, indemnity,
title, interest and Lien expressed or intended by the Transaction Documents to
be exercised by, vested in or conveyed to the Agent with respect thereto shall
be exercisable by, vested in and conveyed to such Sub-Agent as if such Sub-Agent
were named as a party to this Agreement.

 

(c)The Agent shall not be responsible for the negligence or misconduct of any
counsel, accountants and other experts or Sub-Agents (as applicable) selected by
it in good faith.

 

8.11Limitation on Duties of the Agent in Respect of Collateral. Beyond its
express duties set forth in this Agreement, the Agent shall not have any duty to
the Corporation with respect to any Collateral in its possession or control or
in the possession or control of any of its agents or nominees, any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. To the extent that the Agent, or any agent or nominee
thereof, maintains possession or control of any of the Collateral or any of the
Collateral Documents at any office of such Person, the Agent shall, as
applicable, or shall instruct such agent or nominee to, grant the Corporation
and/or any Participant access to such Collateral or Collateral Documents that
such Person may require for the conduct of its businesses.

 

8.12Agent May Enforce Claims. All rights of action and claims under this
Agreement and the Collateral Documents to which the Agent is a party may be
prosecuted and enforced by the Agent in its own name as agent; provided,
however, that each of the Agent is also hereby appointed as agent for the
Participants for this and the other purposes of this Agreement and the
Collateral Documents. The Agent may take such action solely as agent for the
Participants and/or delegate the performance of such action to a third Person.

 

8.13Miscellaneous.

 

(a)The Agent shall have the right at any time to seek instructions concerning
the administration of the Collateral from any court of competent jurisdiction.

 

(b)In the event of any disagreement between the Agent and the other parties to
this Agreement resulting in adverse claims being made in connection with
Collateral held by the Agent, and the terms of this Agreement do not
unambiguously mandate the action the Agent is to take or not to take in
connection with such Collateral under the circumstances then existing, or the
Agent is in doubt as to what action it is required to take or not to take, the
Agent shall be entitled to refrain from taking any action until directed by a
court of competent jurisdiction, and neither Agent shall incur any liability in
acting or refraining from acting on such ambiguous instructions.

 

(c)The Agent (or any parent, Subsidiary or associated Person) may accept
deposits from, lend money to, and generally engage in any business with, the
Corporation, any Participant or any of their Affiliates, without affecting the
validity of the rights and obligations of the Agent established in this
Agreement.

 

(d)All of the rights and protections of the Agent set forth in this Agreement
shall be incorporated by reference in any other Transaction Document to which
the Agent is a party and shall apply to any such document as if they were set
out in full therein.

 

21

 

 

ARTICLE 9 - MISCELLANEOUS

 

9.1Further Assurances

 

Each of the parties hereto upon the request of each of the other parties hereto,
whether before or after the Closing Time, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.

 

9.2Notices

 

(a)Any notice, direction or other instrument required or permitted to be given
to any party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile tested prior to transmission
to such party, as follows:

 

(i)in the case of the Corporation, to:

 

Bio Nitrogen Corporation
8725 N.W. 18th. Terrace, Suite 105
Doral, Florida 33172

 

Attention: Carlos A. Contreras, Sr.
Fax:           +1 (305) 418-8565

 

(ii)in the case of the Agent:

 

B Group LLC
400 S. Ocean Blvd., Ste. 405
Palm Beach, FL 33480

 

Attention: Bryan B. Kornegay, Jr.
Fax:           +1 (561) 828-2245

 

(iii)in the case of the Subscriber and any party for whom it is acting
hereunder, including each Beneficial Purchaser, at the address specified on the
face page hereof, with a copy to the Agent.

 

(b)Any such notice, direction or other instrument, if delivered personally,
shall be deemed to have been given and received on the day on which it was
delivered, provided that if such day is not a Business Day then the notice,
direction or other instrument shall be deemed to have been given and received on
the first Business Day next following such day and if transmitted by fax, shall
be deemed to have been given and received on the day of its transmission,
provided that if such day is not a Business Day or if it is transmitted or
received after the end of normal business hours then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following the day of such transmission.

 

(c)Any party hereto may change its address for service from time to time by
notice given to each of the other parties hereto in accordance with the
foregoing provisions.

 

22

 

 

9.3Time of the Essence

 

Time shall be of the essence of this Subscription Agreement and every part
hereof.

 

9.4Costs and Expenses

 

All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Subscription
Agreement and the transactions herein contemplated shall be paid and borne by
the party incurring such costs and expenses, provided, however, that all costs
and expenses (including, without limitation, the fees and disbursements of legal
counsel) incurred by the Agent in connection with the Transaction Document and
the transactions therein contemplated shall be paid and borne by the
Corporation.

 

9.5Applicable Law and Venue

 

This Subscription Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of
Florida. Any controversy, claim or dispute between the parties, directly or
indirectly, concerning this Subscription Agreement or the breach hereof or the
subject matter hereof, including questions concerning the scope and
applicability of this arbitration clause, shall be finally settled by
arbitration administered by the American Arbitration Association (AAA) in
accordance with its International Arbitration Rules (except as specifically
provided otherwise in this Section). The place of arbitration shall be Miami,
Florida, United States of America. The panel shall be integrated with three
arbitrators. The Corporation shall appoint one arbitrator; the Agent shall
appoint one arbitrator; and these two arbitrators shall appoint the third
arbitrator. The parties severally agree to expedite the arbitration proceedings
in every way, so that the arbitration proceedings shall be commenced within
thirty (30) days after request therefore is made, and shall continue thereafter,
without interruption, and that the decision of the arbitrators should be handed
down within thirty (30) days after the hearings in the arbitration proceedings
are closed. The arbitrators shall have the right and authority to assess the
cost of the arbitration proceedings and to determine how their decision or
determination as to each issue or matter in dispute may be implemented or
enforced. The decision in writing of any two of the arbitrators shall be binding
and conclusive on all of the parties to this Subscription Agreement. Should
either the Corporation or the Agent fail to appoint an arbitrator as required by
this paragraph within thirty (30) days after receiving written notice from the
other party to do so, the arbitrator appointed by such other party shall act for
all of the parties and his decision in writing shall be binding and conclusive
on all the parties to this Subscription Agreement. The arbitration must be
conducted in English. Any decision or award of the arbitrators shall be final
and conclusive on the parties to this Subscription Agreement; there shall be no
appeal therefrom other than for bias, fraud or misconduct; judgment upon such
decision or award may be entered in any competent court; and the application may
be made to such court for confirmation of such decision or award for an order of
enforcement and for any other legal remedies that may be necessary to effectuate
such decision or award. The costs of the arbitration shall be borne by the party
or parties and in proportion and manner set forth in the award. Any award for
monetary damages shall be rendered in United States Dollars. The institution of
any arbitration proceeding hereunder shall not relieve the parties from
continuing to perform all of their respective obligations under this
Subscription Agreement.

 

9.6English Language

 

Each of the parties hereby acknowledges that it has consented and requested that
all documents evidencing or relating in any way to the Common Shares and this
Subscription Agreement be drawn in the English language only.

 

23

 

 

9.7Entire Agreement

 

This Subscription Agreement, including the Schedules or Exhibits hereto,
constitutes the entire agreement between the parties with respect to the
transactions contemplated herein and cancels and supersedes any prior
understandings, agreements, negotiations and discussions between the parties.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements or understandings, express or implied, between the parties
hereto other than those expressly set forth in this Subscription Agreement or in
any such agreement, certificate, affidavit, statutory declaration or other
document as aforesaid. This Subscription Agreement may not be amended or
modified in any respect except by written instrument executed by each of the
parties hereto.

 

9.8Counterparts

 

This Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement. Counterparts may be
delivered either in original or faxed form and the parties adopt any signature
received by a receiving fax machine as original signatures of the parties.

 

9.9Assignment

 

This Subscription Agreement may not be assigned by either party except with the
prior written consent of the other party hereto.

 

9.10Enurement

 

This Subscription Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, successors (including
any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.

 

*     *      *     *

 

24

 

 

EXHIBIT A

 

form of convertible debenture

 

1

 

 

EXHIBIT B

 

PROMISSORY NOTE

 

US$[●]   Dated: [●]

 

FOR VALUE RECEIVED, the undersigned (the “Corporation”) hereby unconditionally
promises to pay to the order of [●] (the “Participant”), or its registered
assign the principal sum of US$[●] Dollars in immediately available funds, on
the dates and in the principal amounts provided in the Convertible Debenture
dated as [●] issued by the Corporation to the Participant (the “Convertible
Debenture”), together with interest thereon at the rate(s), and payable at the
times, specified in the Convertible Debenture, and to pay interest on any
overdue amount as provided in the Convertible Debenture.

 

Both principal and interest are payable to B Group LLC, as the Agent, in same
day funds to the Agent’s account as follows: Account Name: B Group, LLC; Bank
Name: Wachovia Bank, N.A., a Wells Fargo Bank; Bank Address: Palm Beach, FL; ABA
Routing Number: 063000021; Account Number: 200-001-673-5558, or at such other
account as the Agent may from time to time designate by notice to the
Corporation, in each case in Dollars, free and clear of and without deduction
for any and all present and future taxes.

 

This Promissory Note shall be binding upon and inure to the benefit of the
Participant and its successors and assigns. The Corporation hereby waives
diligence, presentment, demand of payment, protest or notice in connection with
this Promissory Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF FLORIDA; PROVIDED THAT THE PARTICIPANT SHALL RETAIN ALL RIGHTS ARISING
UNDER THE FEDERAL LAW OF THE UNITED STATES OF AMERICA.

 

THE CORPORATION HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF FLORIDA FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF
OR RELATING HERETO. WITHOUT LIMITING THE FOREGOING, THE CORPORATION ALSO AGREES
THAT THE PARTICIPANT MAY AT ITS SOLE OPTION SUBMIT ANY DISPUTE IN CONNECTION
WITH THIS NOTE TO ANY OTHER COURT HAVING JURISDICTION OVER THE CORPORATION OR
THE CORPORATION’S PROPERTY (AND ALL COURTS OF APPEAL THEREFROM). THE CORPORATION
HEREBY IRREVOCABLY WAIVES ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN OR REMOVED TO SUCH A
COURT AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

In the event of commencement of suit to enforce payment of this Promissory Note
and accrued interest, if any, the Corporation agrees to pay such additional sums
for expenses and attorney fees as the court may adjudge reasonable.

 

  Bio Nitrogen Corporation         By:       Name:        Title:   

 

1

 

 

EXHIBIT C

 

SECURITY AGREEMENT

 

1

 

 

EXHIBIT D

 

form of warrant

 

1

 

 

EXHIBIT E

 

CERTIFICATE OF ACCREDITED INVESTOR

  

TO: BIO NITROGEN CORPORATION (the “Corporation”)     RE: Purchase of
Subscription Receipts of the Corporation

 

In connection with the purchase by the undersigned purchaser (the "Purchaser")
of Subscription Receipts of the Corporation, the Purchaser hereby represents,
warrants, covenants and certifies that the undersigned satisfies one or more of
the categories indicated below (please initial the appropriate line below):

 



 
(a) an organization described in section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Subscription
Receipts and Purchased Securities, with total assets in excess of US$5,000,000;
    

 
(b) a trust that (a) has total assets in excess of US$5,000,000, (b) was not
formed for the specific purpose of acquiring the Subscription Receipts and
Purchased Securities, and (c) is directed in its purchase of securities by a
person who has such knowledge and experience in financial and business matters
that he/she is capable of evaluating the merits and risks of an investment in
Subscription Receipts and Purchased Securities;      

 
(c) a bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(a)(13) of the Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of US$5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of US$5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;      

 
(d)

private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

 


 
(e)

a director or executive officer of the Corporation;

 

 



1

 

  



 
(f)

a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds US$1,000,000. For purposes
of this calculation, if the mortgage or other indebtedness secured by the
Subscriber’s primary residence exceeds its value and the mortgagee or other
lender has recourse to the Subscriber personally for any deficiency, the amount
of any excess must be considered a liability and deducted from the Subscriber’s
net worth; or

 


 
(g)

a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year; or

 


 
(h)

an entity in which all of the equity owners are Accredited Investors.

 

 

Dated: ___________________________, 2012

 

      Print name of Purchaser       By:     Signature               Title      
        (please print name of individual whose signature appears above, if
different from name of purchaser printed above)

 

2

 

 

EXHIBIT F

 

ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

(a)          The Corporation nor any of its subsidiaries is in default or breach
of: (i) any applicable laws or any term or provision of the articles, by laws or
resolutions of the directors (or any committee thereof) or shareholders of the
Corporation or any subsidiaries, or (ii) any mortgage, note, indenture,
contract, agreement (written or oral), instrument, lease or other document to
which the Corporation or any of its subsidiaries is a party or by which it is
bound, or (iii) any judgment, decree, order, statute, rule or regulation
applicable to the Corporation or any of its subsidiaries or their respective
properties or assets, which default or breach, other than with respect to a
default or breach under (i) above, might reasonably be expected to have a
material adverse effect on the business, operations, capital or condition
(financial or otherwise) of the Corporation or would impair the ability of the
Corporation to consummate the transactions contemplated hereby or thereby or to
duly observe and perform any of its covenants or obligations contained in this
Agreement.

 

(b)          the authorized capital of the Corporation consists of i)
1,000,000,000 Common Shares, of which, as at the date hereof, 200,500,187 Common
Shares are outstanding as validly issued and fully paid and non-assessable
shares of the Corporation and ii) 10,000,000 Preferred Shares, of which, as at
the date hereof, 10,000,000 Preferred Shares are outstanding as validly issued
and fully paid and non-assessable shares of the Corporation;

 

(c)          all of the issued and outstanding Common Shares and Preferred
Shares have been validly issued and are outstanding as fully paid and
non-assessable;

 

(d)          as at the date hereof, other than pursuant to the provisions of
this Agreement, no Person, firm, corporation or other entity holds any
securities convertible or exchangeable into securities of the Corporation or now
has any agreement, warrant, option, right or privilege (whether pre emptive or
contractual) being or capable of becoming an agreement for the purchase,
subscription or issuance of any unissued shares, securities (including
convertible securities) or warrants of the Corporation;

 

(e)          there are no agreements in force or effect which in any manner
affects or will affect the voting or control of any of the securities of the
Corporation;

 

(f)          no order, ruling or determination having the effect of ceasing,
suspending, prohibiting or restricting trading in any securities of the
Corporation or the sale of the Common Shares or Subscription Receipts has been
issued and no proceedings, investigations or inquiry for such purpose are
pending or, to the knowledge of the Corporation, contemplated or threatened; and
no inquiry, action, suit, investigation or other proceeding, whether formal or
informal, has been commenced, announced or threatened by any stock exchange or
securities commission or court or federal, provincial, state, municipal or other
governmental department, commission, board, bureau, agency, instrumentality or
other regulatory authority (domestic or foreign), and there has not been any
change of law, or interpretation or administration thereof, which adversely
affects or may adversely affects, the distribution or trading of the
Subscription Receipts or any other securities of the Corporation or which
adversely affects, or may adversely affect, the value of the Subscription
Receipts;

 

(g)          there is not in the constating documents or by-laws of the
Corporation, or in any agreement, mortgage, note, debenture, indenture or other
instrument or document to which the Corporation is a party, any restriction upon
or impediment to the declaration of dividends by the directors of the
Corporation or payment of dividends by the Corporation to the holders of Common
Shares;

 

1

 

 

(h)          following herewith is a description of each indentures, mortgages,
notes, contracts, agreements (written or oral), instruments, leases, escrow
agreements or other documents to which the Corporation or its subsidiaries are a
party that can reasonably regarded as presently material to the Corporation or
its subsidiaries (collectively, the "Material Contracts") including the name,
date and relevant parties of each Material Contract:

 

(i)the sublicensing agreement dated May 25, 2012 between Agricultural Bioenergy
Products, LLC and BIO-SNG Technologies International Corp., a wholly owned
subsidiary of the Corporation

 

(i)          (i) the Material Contracts are valid and binding obligations of the
Corporation or its subsidiary and, to the knowledge of the Corporation, the
valid and binding obligations of each other party thereto except for such
Material Contracts which if not so valid and binding would not, individually or
in the aggregate, have a material adverse effect on the Corporation, (ii)
neither the Corporation, any of its subsidiaries nor, to the knowledge of the
Corporation, any of the other parties thereto, is in breach or violation of, or
default under (in each case, with or without notice or lapse of time or both)
any such Material Contract and neither the Corporation nor any of its
subsidiaries has received or given any notice of a material default under any
such Material Contract which remains uncured which violation or breach would,
individually or in the aggregate, have a material adverse effect on the
Corporation, (iii) to the knowledge of the Corporation, there exists no state of
facts which after notice or lapse of time or both would constitute a default or
breach of any such Material Contract or entitle any party to terminate,
accelerate, modify or cause a default under, or trigger any pre-emptive rights
or rights of first refusal under, any such Material Contract which would,
individually or in the aggregate, have a material adverse effect on the
Corporation, and (iv) other than this Agreement, there are no material contracts
or agreements to which the Corporation or any of its subsidiaries is a party, or
by which it is bound, for the purposes of this subparagraph, any contract or
agreement pursuant to which the Corporation or any of its subsidiaries will, or
may reasonably be expected to, result in a requirement to expend more than an
aggregate of $10,000 or receive or be entitled to receive revenue of more than
$10,000 in either case in the next 12 months and is outside of the ordinary
course of business of the Corporation and its subsidiaries, will be considered
to be material;

 

(j)          neither the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, will or has caused:

 

(i)any breach of any Material Contract to which the Corporation or any of its
subsidiaries is or are party;

 

(ii)the triggering of any pre-emptive right under any agreement to which the
Corporation or any of its subsidiaries is or are party;

 

(iii)the triggering of any change of control provision under any agreement to
which the Corporation or any of its subsidiaries is or are party;

 

(iv)the termination of or shortening of: (A) the term of any Material Contract
to which the Corporation or any of its subsidiaries is or are party; or (B) any
term contained within any such agreement granting any manner of contractual
right to the Corporation or any of its subsidiaries;

 

(v)any requirement to replace, post or otherwise provide any form of credit
assurance under or pursuant to any material agreement to which the Corporation
or any of its subsidiaries is or are party; or

 

2

 

 

(vi)the loss of any right of the Corporation or any of its subsidiaries (whether
presently vested or vesting or arising in future) to acquire any interest in any
property, facility or undertaking (including an incremental interest in any
property, facility or undertaking in which the Corporation or any of its
subsidiaries currently has an interest).

 

(k)         the execution, delivery and performance by the Corporation of this
Agreement, the Subscription Receipts, the sale and delivery of the Purchased
Securities and the consummation by the Corporation any of the transactions
contemplated by this Agreement or compliance by the Corporation with any of the
provisions hereof:

 

(i)does not require the consent, approval, authorization, registration or
qualification of or with any governmental authority, stock exchange, securities
commission or other regulatory authority or other similar third party;

 

(ii)does not and will not (or will not with the giving of notice, the lapse of
time or the happening of any other event or condition) result in a breach or a
violation of, or conflict with or result in a default under (A) any of the
terms, conditions or provisions of the articles, by-laws or other constating
documents of the Corporation, (B) any resolution of the board of directors (or
any committee thereof) or securityholders of the Corporation, (C) any law,
judgment, decree, order or award of any court, governmental agency or body,
regulatory authority or arbitrator, domestic or foreign, having jurisdiction
over or binding the Corporation or any of its subsidiaries or their properties
or assets, or (D) any agreement, mortgage, indenture, contract, instrument,
lease, license, permit or other document to which the Corporation or any of its
subsidiaries is a party or by which they are bound or to which any of the
property or assets of the Corporation or any of its subsidiaries is subject,
other than, in the case of each of clauses (C) and (D) above, those that would
not have a material adverse effect on the Corporation; and

 

(iii)does not and will not give rise to any encumbrances in or with respect to
the properties or assets now owned by the Corporation or its subsidiaries or the
acceleration of or the maturity of any indebtedness or other liabilities or
obligations under any indenture, mortgage, lease, agreement or instrument
binding or affecting the Corporation, its subsidiaries or any of their
properties;

 

(l)           the Corporation and each of its subsidiaries has carried out its
affairs in compliance in all respects with and are not in violation of any
applicable laws, domestic or foreign;

 

(m)         the minute books and other books and records of the Corporation and
each of its subsidiaries are true and correct in all material respects and, for
the periods from their respective dates of creation, incorporation or
amalgamation, as the case may be, to the date of examination thereof, are the
original books and records of the Corporation and contain copies of all
proceedings (or certified copies thereof) of shareholders, the board of
directors and all committees of the board of directors of such entities and all
such meetings were duly called and properly held and all such resolutions were
properly adopted, and there have been no other meetings, resolutions or
proceedings of the shareholders, board of directors or any committee of the
board of directors to the date of review of such records and books not reflected
in such books and other records other than those which have been disclosed to in
writing by the Corporation to the Agent;

 

(n)          the books of account and other records of each of the Corporation
and its subsidiaries, whether of a financial or accounting nature or otherwise,
have been maintained in accordance with prudent business practices;

 

3

 

 

(o)           there are no outstanding pre-emptive rights or other rights of
first refusal or preemptive rights of purchase which entitle any Person to
acquire, or to receive an offer to acquire or sell, any Common Shares or any of
the property or assets of the Corporation or any of its subsidiaries;

 



(p)(i)the Corporation and each of its subsidiaries have duly and timely filed in
proper from, with each relevant governmental entity, all tax returns in respect
of taxes for all periods in respect of which such filings have heretofore been
required;

 

(ii)all such tax returns are correct and complete in all material respects, and
no material fact has been omitted therefrom;

 

(iii)no extension of time in which to file any such tax return is in effect;

 

(iv)no governmental entity has asserted that the Corporation or any subsidiary
is required to file tax returns or pay any taxes in any jurisdiction where it
does not do so;

 

(v)all taxes shown on such tax returns and all taxes owing by the Corporation
and each of its subsidiaries, whether or not such taxes are shown on a tax
return or on any assessments or reassessments, have been paid in full when due
or accrued on the books of the Corporation and each of its subsidiaries;

 

(vi)there are no outstanding agreements or waivers executed or filed by the
Corporation or any subsidiary with any governmental entity extending the
statutory period of limitations for assessment, reassessment or collection of
any taxes for any period;

 

(vii)all payments by the Corporation and each of its subsidiaries to any Person
have been made in accordance with applicable legislation in respect of
withholding tax in all material respects;

 

(viii)to the knowledge of the Corporation, there are no assessments or
reassessments respecting the Corporation or any of its subsidiaries pursuant to
which there are amounts owing, or discussions in respect thereof with any
governmental entity, or any outstanding issues which have been raised and
communicated to the Corporation or any of its subsidiaries by any governmental
entity, or any indication from any governmental entity that an assessement or
reassessment of the corporation or any of its subsidiaries is proposed in
respect of any taxes regardless of its merit, or any grounds which will prompt a
reassessment;

 

(ix)the Corporation and each subsidiary has withheld from each payment made to
any of its officers, directors, former directors and employees, the amount of
all taxes (including, without limitation, income tax) and other deductions
required to be withheld therefrom and has paid the same to the proper tax or
other authority within the time required under any applicable tax legislation;

 

(x)the Corporation and each subsidiary has charged, collected and remitted on a
timely basis all taxes as required under applicable Laws on any sale, supply or
delivery whatsoever, made by it;

 

(xi)neither the Corporation nor any of its subsidiaries has incurred any tax
liabilities.



  

4

 

 

(q)            each of the Corporation and its subsidiaries have established
reserves that are adequate for the payment of all taxes not yet due and payable
and there are no encumbrances or other security interests, outside of the
ordinary course of business, for taxes on the assets or properties of the
corporation or its subsidiaries, except for taxes not yet due;

 

(r)            each of the Corporation and its subsidiaries is resident for
purposes of income tax only in the jurisdiction of its formation;

 

(s)            all filings made by the Corporation and each of its subsidiaries
under which the Corporation or any of its subsidiaries has received or is
entitled to government incentives have been made in accordance, in all material
respects, with all applicable legislation and contain no misrepresentations of
material fact or omit to state any material fact which could cause any amount
previously paid to the Corporation or any of its subsidiaries or previously
accrued on the accounts thereof to be recovered or disallowed;

 

(t)            neither the Corporation nor any of its subsidiaries is aware of
any contingent tax liability of the Corporation or any of its subsidiaries or
any grounds which will prompt a reassessment;

 

(u)            the Corporation currently has no swaps outstanding;

 

(v)            the Corporation is not aware of any of its shareholders being a
party to any unanimous shareholders agreement, pooling agreement, voting trust
or other similar type of arrangements in respect of outstanding securities of
the Corporation;

 

(w)           the Corporation does not have in place a shareholder rights
protection plan;

 

(x)            the Corporation and its subsidiaries have been and are in
compliance with all applicable federal, state, municipal, foreign and local
laws, statutes, ordinances, by-laws and regulations and orders, directives and
decisions rendered by any ministry, department or administrative or regulatory
agency, domestic or foreign ("Environmental Laws") relating to the protection of
the environment, occupational health and safety or the processing, use,
treatment, storage, disposal, discharge, transport or handling of any
pollutants, contaminants, chemicals or industrial, toxic or hazardous wastes or
substance ("Hazardous Substances"), and there have been no spills, releases,
deposits or discharges of Hazardous Substances into the earth, air or any body
of water or any municipal or other sewer or drain water systems by the
Corporation or any of its subsidiaries that have not been remedied, except in
each case where the result would not have a material adverse effect on the
Corporation;

 

(y)            the Corporation and its subsidiaries have obtained all licenses,
permits, approvals, consents, certificates, registrations and other
authorizations under Environmental Laws (the "Environmental Permits") necessary
for the operation of its business and the ownership and use of its assets and
each Environmental Permit is valid, subsisting and in good standing and the
holders of the Environmental Permits are not in default or breach thereof and no
proceeding is pending or threatened to revoke or limit any Environmental Permit,
except in each case where the result would not have a material adverse effect on
the Corporation;

 

(z)            neither the Corporation nor any of its subsidiaries has received
any notice of, or been prosecuted for an offence alleging, material
non-compliance with any Environmental Laws, and the Corporation has no knowledge
of any orders or directions relating to a breach of Environmental Laws requiring
any material work, repairs, construction or capital expenditures to be made with
respect to any of the assets of the Corporation or any of its subsidiaries, nor
does the Corporation have knowledge of any of its subsidiaries receiving notice
of any of the same and which orders, directions or notices remain outstanding as
unresolved, except in each case where the result would not have a material
adverse effect on the Corporation;

 

5

 

  

(aa)           neither the Corporation nor any of its subsidiaries has failed to
report to the proper federal, provincial, municipal or other political
subdivision, government, department, commission, board, bureau, agency or
instrumentality, domestic or foreign, the occurrence of any non de minimus event
which is required to be so reported by any Environmental Law;

 

(bb)           the Corporation and its subsidiaries have the sole and exclusive
right to use and are the sole and exclusive owner of all right, title and
interest in and to the intellectual property and the licensed intellectual
property is being used by the Corporation or its subsidiaries only with the
consent of or license from the rightful owner thereof and all such licenses are
in full force and effect;

 

(cc)           the registered intellectual property is in full force and effect
and to the knowledge of the Corporation, the intellectual property has not been
used or enforced or failed to be used or enforced in a manner that would result
in the abandonment, cancellation or unenforceability of any of the intellectual
property;

 

(dd)           there is no court, governmental or other regulatory or
administrative prohibition or restriction on the use of the intellectual
property;

 

(ee)           the Corporation has no knowledge of and has received no notice of
any other Person infringing on the Corporation's or any subsidiary's rights to
the intellectual property or licensed intellectual property;

 

(ff)           there are no claims of adverse ownership, invalidity or other
opposition to or conflict with any intellectual property nor of any pending or,
to the knowledge of the Corporation, threatened suits, proceedings, claims,
demands, actions or investigations of any nature or kind against the Corporation
or its subsidiaries relating to the intellectual property; and there are no
claims of adverse ownership, invalidity or other opposition to or conflict with
any licensed intellectual property nor of any pending or, to the knowledge of
the Corporation, threatened suits, proceedings, claims, demands, actions or
investigations of any nature or kind against the Corporation or its subsidiaries
relating to licensed intellectual property, which would have a material adverse
effect on the Corporation;

 

(gg)           the use, implementation or commercialization of the intellectual
property has not disclosed any material defect, shortcoming or failure within
the intellectual property that would materially alter the Corporation's or its
subsidiaries' current business plans regarding the intellectual property;

 

(hh)           neither the Corporation nor any of its subsidiaries is a party to
or bound by any agreement of guarantee, indemnification (other than an
indemnification of directors and officers in accordance with the by-laws of the
Corporation or its subsidiaries and pursuant to certain indemnification
agreements and applicable laws, and indemnities arising in the ordinary course,
including pursuant to industry agreements such as operating agreements and
service agreements and indemnification provisions in favour of trustees under
registrar and transfer agent agreements, and pursuant to agency and underwriting
agreements, credit and banking and similar agreements, all of which, taken
together, do not have a material adverse effect on the Corporation) or any like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other Person;

 

(ii)           to the knowledge of the Corporation, no director or officer of
the Corporation and any of its subsidiaries nor, to the knowledge of the
Corporation, without inquiry, any other insider of Corporation has a present
intention to sell any securities of the Corporation held by it;

 

6

 

 

(jj)           neither the Corporation nor any subsidiary has any material loans
or other indebtedness outstanding which have been made to or from any of its
shareholders, officers, directors or employees or any other Person not dealing
at arm's length with the Corporation or any subsidiary that are currently
outstanding, excluding amounts incurred in the ordinary course of employment or
service;

 

(kk)          each of the Corporation and its subsidiaries have good title to
all of its assets and undertakings (for the purpose of this clause, the
foregoing is referred to as the "Interest") and its Interest is free and clear
of adverse claims, except those arising in the ordinary course of business,
which are not material in the aggregate; and each of the Corporation and its
subsidiaries owns or leases or is entitled to own or lease all such assets or
properties as are necessary to the conduct of its operations as presently
conducted, except such as would not, individually or in the aggregate, have a
material adverse effect on the Corporation;

 

(ll)           any and all agreements pursuant to which the Corporation or a
subsidiary holds its interest in its material assets or is entitled to the use
of material assets, are valid and subsisting agreements in full force and
effect, enforceable in accordance with their respective terms and neither the
Corporation nor any of its subsidiaries is in material default of any of the
provisions of any such agreements nor, to the knowledge of the Corporation, has
any such material default been alleged, and the Corporation is not aware of any
disputes with respect thereto and such assets are in good standing under the
applicable statutes and regulations of the jurisdictions in which they are
situate, and all leases, licenses, concessions and claims pursuant to which the
Corporation or a subsidiary derives its interest in such material assets are in
good standing and there has been no material default under any such leases,
licenses, concessions, and claims;

 

(mm)        there is no action, suit, proceeding, inquiry, investigation,
judgment, decree, injunction, rule, award or order outstanding or pending, or to
the knowledge of the Corporation, threatened against or affecting the
Corporation or any subsidiary of the Corporation, or their properties, rights or
assets, at law or in equity, before or by any court or federal, provincial,
state, municipal or governmental department, board, bureau, commission, agency,
arbitrator, instrumentality or similar body, domestic or foreign, which has, or
if determined adversely could have a material adverse effect on the Corporation
or which could reasonably be expected to affect the consummation of the
transactions contemplated in this Agreement; and the Corporation is not aware of
any existing ground on which such action, suit, proceeding, inquiry or
investigation might be commenced with any reasonable likelihood of success;

 

(nn)

 

(i)Except as disclosed in writing to the Agent by the Corporation on or prior to
the date hereof, neither the Corporation nor any subsidiary of the Corporation
is a party to, nor is engaged in any negotiations with respect to, any
employment agreement with any officer or employee or any written or oral
agreement, arrangement or understanding, providing for severance, termination or
change of control payments to any Corporation employee; provided that, severance
or termination payments made to non-officer employees in the ordinary course of
business shall not be subject to the foregoing. Except as disclosed in writing
to the Agent by the Corporation on or prior to the date hereof, the Corporation
and its subsidiaries have no obligations to pay any amounts to any current or
former directors, officers, employees or consultants of the Corporation or any
of its subsidiaries as a result of the execution, deliver and performance of
this Agreement or the completion of the Transaction and the transactions
contemplated by this Agreement;

 

7

 

 

(ii)neither the Corporation nor any subsidiary of the Corporation is a party to,
nor is engaged in any negotiations with respect to, any collective bargaining or
union agreement, any actual or threatened application for certification or
bargaining rights or letter of understanding, with respect to any current or
former employee of the Corporation or any of its subsidiaries. No trade union,
council of trade unions, employee bargaining agency or affiliated bargaining
agent holds bargaining rights with respect to any of the Corporation or any of
its subsidiaries employees by way of certification, interim certification,
voluntary recognition, or succession rights of any employee of the Corporation
or any of its subsidiaries. During the last five years, no Person has petitioned
and no Person is now petitioning, for union representation of any of the
employees of the Corporation or any of its subsidiaries.

 

(iii)neither the Corporation nor any of its subsidiaries has any direct or
indirect liability with respect to any misclassification of any Person as an
independent contractor rather than as an employee or as exempt rather than
non-exempt, or with respect to any employee leased from another employer, and no
individual who has performed services for the Corporation or any of its
subsidiaries has been improperly included or excluded from participation in any
Employee Plan;

 

(iv)to the knowledge of the Corporation, there is no labor strike, dispute,
lock-out work slowdown or stoppage pending or involving or, to the knowledge of
the Corporation, threatened against the Corporation or any of its subsidiaries;

 

(v)neither the Corporation nor any of its subsidiaries has engaged in any unfair
labor practice and no unfair labor practice complaint, grievance or arbitration
proceeding is pending or, to the knowledge of the Corporation, threatened
against the Corporation or any of its subsidiaries;

 

(vi)the Corporation and each of its subsidiaries are in material compliance with
all terms and conditions of employment and all laws respecting employment,
including pay equity, human rights, privacy, employment standards, worker's
compensation, occupational health and safety, the calculation and payment of
wages, equal employment opportunity, affirmative action, and other hiring
practices, immigration, unemployment, the payment of social security and other
taxes, deductions, employment standards, employment of minors, labor relations,
unions, withholding, wages and hours and overtime of any kind, insurance, pay
equity, employee classification, family and medical leave and any similar
applicable laws, and there are no outstanding actual or threatened claims,
complaints, investigations or orders under any such laws;

 

(vii)all amounts due or accrued for all salary, wages, bonuses, commissions,
vacation with pay, and other employee benefits in respect of current or former
directors, officers, employees or consultants of the Corporation or any of its
subsidiaries which are attributable to the period before the Closing Date have
been paid or are accurately reflected in the books and records of the
Corporation;

 

(viii)there are no outstanding assessments, penalties, fines liens, charges,
surcharges, or other amounts due or owing by the Corporation or any of its
subsidiaries pursuant to any workers' compensation legislation and none of the
Corporation or any of its subsidiaries has been reassessed under such
legislation and, to the knowledge of the Corporation, no audit of any of the
Corporation or any of its subsidiaries is currently being performed pursuant to
any applicable worker's compensation legislation;

 

8

 

 

(ix)there are no material charges pending with respect to the Corporation or any
of its subsidiaries under applicable occupational health and safety legislation.
The Corporation and each of its subsidiaries have complied in all material
respects with the terms and conditions of applicable occupational health and
safety legislation, as well as with any orders issued under applicable
occupational health and safety legislation. There are no appeals of any material
orders under applicable occupational health and safety legislation currently
outstanding;

 

(x)to the knowledge of the Corporation, none of the employees of the Corporation
or any of its subsidiaries or consultants of the Corporation or any of its
subsidiaries is in violation of any non-competition, non-solicitation,
non-disclosure or any similar agreement with any third party;

 

(oo)

 

(i)the Corporation and each subsidiary of the Corporation is insured by insurers
who are, to the knowledge of the Corporation, of recognized financial
responsibility against such losses and risks and in such amounts that, to the
knowledge of the Corporation, are customary in the business in which it is
engaged;

 

(ii)all policies of insurance insuring the Corporation and each subsidiary of
the Corporation and its businesses, assets, employees, officers and directors
are in full force and effect except where the failure to be in full force and
effect would not have a material adverse effect on the Corporation, and, the
Corporation and each subsidiary of the Corporation is in compliance with the
terms of such policies and instruments in all material respects;

 

(iii)there are no material claims by the Corporation or a subsidiary of the
Corporation under any such policy or instruments as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and

 

(iv)the Corporation has no reason to believe that it and each subsidiary of the
Corporation will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business;

 

(pp)        the financial statements of the Corporation and any subsidiaries
together with the notes thereto (the “Financial Information”) have been prepared
in accordance with applicable GAAP applied on a consistent basis with those of
previous fiscal periods except as disclosed in the notes thereto and present
fairly in all material respects the assets, liabilities (whether accrued,
absolute, contingent or otherwise), financial position and results of operations
of the Corporation on a consolidated basis as of the dates and for the periods
indicated;

 

(qq)        except as disclosed in the Financial Information, the Corporation
has no material obligations or liabilities of any nature (matured or unmatured,
fixed or contingent), other than:

 

(i)those incurred in the ordinary course of business and not required to be set
forth in the Financial Information under GAAP; and

 

(ii)those incurred in connection with the execution of this Agreement;

 

9

 

  

(rr)        any and all of the operations of the Corporation and its
subsidiaries and to the Corporation's knowledge, any and all operations by third
parties, on or in respect of the assets and properties of the Corporation and
its subsidiaries have been conducted in accordance with customary industry
practices and in compliance with applicable laws, rules, regulations, orders and
directions of government and other competent authorities and neither the
Corporation nor any subsidiary has received notice from any such third parties
that there are any proceedings, investigations, directives, or orders by such
governments or other authorities, domestic or foreign, affecting the assets of
the Corporation or any subsidiary of the Corporation which could have a material
adverse effect on the Corporation; and

 

(ss)        each of the Corporation and its subsidiaries is familiar with and is
now and at all times has been in compliance with all applicable anti-bribery,
anti-corruption and anti-money-laundering laws, and will remain in compliance
with such laws prior to the completion of this transaction; neither the
Corporation nor any subsidiary of the Corporation nor any Person acting on their
behalf, has (i) made, requested or demanded any bribes, kickbacks or other
payments, directly or indirectly, to or from any Person, to obtain favorable
treatment in securing business or otherwise to obtain special concessions for
the Corporation or any of its subsidiaries; (ii) made, offered or authorized any
bribes, kickbacks or other payments, directly or indirectly, to or for the
benefit of any governmental entity or political party or any official, employee
or agent thereof, for the purpose of affecting his or her action or the action
of the governmental entity or political party that he or she represents to
obtain favorable treatment in securing business or to obtain special concessions
for the Corporation or any of its subsidiaries; (iii) made, offered or
authorized any unlawful political contributions on behalf of the Corporation or
any of its subsidiaries; or (iv) otherwise used funds of the Corporation or any
of its subsidiaries for any illegal purpose, including without limitation, any
violation of the Foreign Corrupt Practices Act of the United States or any other
applicable anti-bribery, anti-corruption or anti-money-laundering laws; and no
part of the proceeds received from the transaction will be used by the
Corporation for any purpose that could constitute a violation of the Foreign
Corrupt Practices Act of the United States or any other applicable anti-bribery,
anti-corruption or anti-money-laundering laws.

 

10

